MEMORANDUM **
Appellant’s motion to correct an error in the reply brief is granted.
Upon review of the record and the parties’ briefs, this court hereby summarily affirms the district court’s order denying appellant’s request for preliminary injunc-tive relief. See United States v. Hooton, 693 F.2d 857 (9th Cir.1982) (per curiam) (summary affirmance appropriate where result is clear from face of record).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.